Citation Nr: 0431556	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  04-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for an essential 
tremor.

3.  Entitlement to separate compensable evaluations for 
tinnitus in each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


REMAND

The veteran was granted service connection for tinnitus by 
way of a rating decision dated in July 2003.  He was assigned 
a 10 percent rating for bilateral tinnitus.  He later 
submitted his notice of disagreement (NOD) in November 2003.  
He contended that he should be granted separate compensable 
ratings for each ear.  The veteran perfected his appeal of 
the issue in February 2004.  The RO certified that issue on 
appeal in October 2004.

The July 2003 rating decision also addressed two other issues 
that have been appealed.  The RO reopened what had been a 
previously denied claim of service connection for a back 
disorder, but denied the underlying claim.  A claim of 
service connection for an essential tremor was also denied.

The veteran submitted his NOD in regard to the back and 
essential tremor issues in June 2004.  The RO issued a 
statement of the case (SOC) on September 20, 2004.  The RO 
then certified the tinnitus claim on appeal to the Board on 
October 1, 2004, less than two weeks after the SOC was issued 
on the other two issues.  

The veteran's substantive appeal as to the back and essential 
tremor issues was received on October 27, 2004.  The Board 
finds that this appeal was timely filed.  

The veteran requested that he be afforded a VA 
videoconference hearing when he submitted his latest 
substantive appeal.  

In light of the foregoing, the case is REMANDED for the 
following:

The veteran should be scheduled for a 
videoconference hearing with a member of 
the Board.  

After the veteran and his representative have had opportunity 
to appear at a videoconference hearing, the case should be 
returned to the Board for further appellate review.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

